Citation Nr: 0532828	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for swollen mucosa, 
with deviated septum.

4.  Entitlement to service connection for residuals of a head 
injury with headaches.

5.  Entitlement to an initial evaluation in excess of 20 
percent for low back strain, with history of headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Los Angeles, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, denied the veteran service 
connection for right knee pain, a sinus problem, a recurrent 
cough, and head injury with headaches, and awarded the 
veteran service connection for chronic low back pain with 
headaches with a 10 percent rating.  In May 2000, the RO 
increased the veteran's rating to 20 percent for chronic low 
back pain with headaches, effective July 2, 1994.  The 
veteran requests a higher rating and requests service 
connection for right knee pain; sinus problem, currently 
termed chronic sinusitis; a recurrent cough, currently termed 
swollen mucosa, with deviated septum; and residuals of a head 
injury with headaches. The veteran has relocated to the 
jurisdiction of the St. Louis, Missouri RO,

The veteran testified before a hearing officer at the RO in 
August 1997 and October 1998.  Transcripts of the hearings 
are of record.  In August 1998 and February 2004, the Board 
remanded the veteran's case to the RO for further 
development.  The case was recently returned to the Board in 
September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

In a February 2003 statement, the veteran requested that he 
be afforded a hearing on the issues on appeal.  As such, the 
Board finds that the RO should contact the veteran and 
request that he specify whether he desires a Board hearing or 
an RO hearing, and based upon his response, schedule him for 
his requested hearing.

The Board notes that in February 2004, the Board remanded the 
veteran's case for the veteran to be afforded VA 
examinations.  The Board instructed the RO to have the 
examiners render an opinion as to whether it was at least as 
likely as not that the veteran's right knee disability, 
sinusitis, and deviated septum were related to his service.  
However, review of the April 2004 VA examinations reveals 
that the examiners did not render an opinion as to whether 
the veteran's current disabilities are related to his 
service.  Therefore, the Board is compelled to remand this 
appeal to obtain opinions by a physician as to whether it is 
at least as likely as not that the veteran's right knee 
disability, sinusitis, and deviated septum are related to his 
service.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  Id. at 271.

Further, the Board notes that in the veteran's 
representative's April 1996 Form 646, the representative 
argued that the veteran was entitled to service connection 
for a head injury with headaches.  The Board has construed 
this as a notice of disagreement to the December 1995 rating 
decision that denied the veteran service connection for a 
head injury with headaches.  In such situations, the United 
States Court of Appeals for Veterans Claims has held that the 
Board should remand the matter to the RO for the issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. App. 
239, 240-41 (1999).

Finally, the Board notes that the veteran is service 
connected for low back strain with a history of headaches.  
Although the veteran has been afforded VA examinations 
regarding his headaches, the RO has not considered the 
veteran's headaches in assigning the veteran's rating for his 
low back strain with history of headaches.  In addition, the 
veteran has argued that his headaches are not related to his 
low back strain.  As it appears that the veteran's low back 
strain and headaches are separate disabilities, the RO should 
consider separately rating the disabilities assigning each 
its own diagnostic code.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO is to provide the veteran and 
his representative a Statement of the 
Case (with an appropriate period of time 
to respond) pertaining to the issue of 
entitlement to service connection for 
residuals of a head injury with headache, 
in accordance with 38 C.F.R. § 19.29, 
unless that matter is resolved by 
granting the benefits sought, or by the 
veteran's withdrawal of his Notice of 
Disagreement.  See 38 C.F.R. § 19.26; see 
also Manlincon, supra.  If, and only if, 
a timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2004).

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
and an examination by a physician 
familiar with sinusitis and deviated 
septum to determine the nature and 
etiology of the claimed right knee 
disability, chronic sinusitis, and 
swollen mucosa with deviated septum.  All 
indicated tests and studies are to be 
performed, and all potential diagnoses 
should be either confirmed or rejected.  
Prior to the examination, the claims 
folders must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the physician's report.

Right Knee Disability
Regarding the right knee, following 
completion of all appropriate tests and 
studies, including X-rays of the right 
knee, the examiner is to offer opinions 
as to a definitive diagnosis of any right 
knee disability found and, if found, 
whether it is at least as likely as not 
that the currently diagnosed right knee 
disability is related to a disease or 
injury noted during the veteran's active 
duty service.  All examination findings, 
along with the complete rationale for 
each conclusion reached and opinion 
expressed, should be set forth in a 
typewritten report.

Sinusitis and Deviated Septum
Following physical examination and 
completion of all appropriate tests and 
studies, the examining physician is to 
offer an opinion as to a definitive 
diagnosis of sinusitis and/or deviated 
septum.  If neither sinusitis nor 
deviated septum is diagnosed, the 
examiner is to so state.  If either or 
both sinusitis and deviated septum are 
diagnosed, then the examiner should opine 
whether it is at least as likely as not 
that sinusitis and/or deviated septum 
is/are related to the veteran's active 
duty service.  All examination findings, 
along with the complete rationale for 
each conclusion reached and opinion 
expressed, should be set forth in a 
typewritten report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should contact the veteran and 
request that he specify the type of 
hearing he is requesting.  The RO should 
schedule the veteran for a Travel Board 
hearing or RO hearing based on his 
response.

5.  The RO should separate the veteran's 
service-connected low back strain with 
history of headaches, giving the 
veteran's headaches its own diagnostic 
code and assigning a proper evaluation 
based on the applicable rating criteria.

6.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

7.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

